       Case 2:17-cv-01733-DMC Document 27 Filed 09/07/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SUSAN CAMARGO,                                    No. 2:17-CV-1733-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgement was entered on December 18, 2018. See ECF No. 19. Pending before the Court

21   is Plaintiff’s motion for an award of attorney’s fees and costs in the amount of $10,949.54 under

22   the Equal Access to Justice Act (EAJA). See ECF No. 20. Also before the Court is Plaintiff’s

23   supplemental motion for an additional $687.46 under the EAJA reflecting 3.41 hours of attorney

24   time spent litigating fees. See ECF No. 24. The Commissioner has filed an opposition to

25   Plaintiff’s original motion, see ECF No. 22, but has not opposed Plaintiff’s supplemental motion.

26   ///

27   ///

28   ///
                                                       1
       Case 2:17-cv-01733-DMC Document 27 Filed 09/07/21 Page 2 of 9


 1                                   I. PROCEDURAL HISTORY

 2                 Following briefing on the merits, the Court remanded the matter for further

 3   administrative proceedings. See ECF No. 18. In doing so, the Court stated:

 4                               In her motion for summary judgment, plaintiff argues the
                   ALJ erred by ignoring the opinions of treating physiatrist D. Michael
 5                 Hembd, M.D.
 6                                ***
 7                                  According to plaintiff, the ALJ failed to account for the
                   opinions of Dr. Hembd, as expressed in the record at CAR 279, 393, 397,
 8                 476. Specifically, plaintiff contends the ALJ ignored Dr. Hembd’s
                   opinion that plaintiff cannot “work more than four hours per day and
 9                 sitting, standing, and walking less than one third of the workday.”
                                    The record at CAR 279 and 397 consists of the same one-
10                 page report dated March 19, 2012, detailing Dr. Hembd’s review of
                   diagnostic studies. As reported by Dr. Hembd, “MRI did not demonstrate
11                 evidence of significant disk pathology.” CAR 279, 397. The doctor’s
                   recommended plain of care was to apply heat and ice, engage in
12                 stretching, and use a TENS unit. See id. Dr. Hembd concluded plaintiff
                   could return to work with restrictions to no lifting and no more than a
13                 four-hour workday. See id.
                                    The record at CAR 393 consists of a largely illegible one-
14                 page “Physician Assessment of Patient Level of Impairment” form dated
                   January 19, 2012, signed by Dr. Hembd. The form details a lift/carry
15                 restriction of a maximum of 25 pounds. See CAR 393. The form also
                   indicates the doctor noted as “Other Impairments” the following: “4
16                 hours/day (limited by stamina, [illegible] strain).” Id.
                                    The record at CAR 476 consists of a separate one-page
17                 “Physician Assessment of Patient Level of Impairment” form completed
                   following an office visit on August 1, 2012. Dr. Hembd indicates plaintiff
18                 can perform up to 33% of her work shift performing activities such as
                   bending, twisting, lifting, carrying, standing, walking, and sitting. See id.
19                 Plaintiff was restricted to never kneeling, squatting, or climbing. See id.
                   The doctor restricted plaintiff to lifting and carrying no more than 35
20                 pounds. See id. Finally, Dr. Hembd indicated for “Other Impairments”
                   the following: “occ. stoop.” Id.
21                                  These records describe Dr. Hembd’s opinions regarding
                   plaintiff’s capabilities through August 2012, which is well before the
22                 alleged onset date of July 11, 2013. This does not mean, however, as
                   defendant argues, the ALJ may completely ignore such evidence, as was
23                 the case here. While defendant correctly notes medical opinions that pre-
                   date the alleged onset of disability are of limited relevance, see Carmickle
24                 v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008); see
                   also Burkhart v. Bowen, 856 F.2d 1335, 1340 n.1 (9th Cir. 1988), the
25                 Ninth Circuit has not ruled such opinions may be ignored. In the cases
                   cited by defendant, the ALJs rejected reports pre-dating the alleged onset
26                 dates only after actually considering and discussing the reports.
                   Defendant’s argument would be persuasive had the ALJ in this case
27                 considered Dr. Hembd’s opinions and rejected them because, as opinions
                   pre-dating the alleged onset date, they provide limited evidentiary value
28                 with respect to the time period at issue. That, however, did not occur.
                                                        2
       Case 2:17-cv-01733-DMC Document 27 Filed 09/07/21 Page 3 of 9


 1                  This court agrees with Judge Brennan who observed “medical opinions are
                    not per se irrelevant merely because they predate the disability onset
 2                  date[.]” Yanes v. Berryhill, No. 2:16-CV-0518-EFB (E.D. Cal. 2017); see
                    also 20 C.F.R. § 404.1527(b), (c) (Commissioner’s regulations requiring
 3                  all medical evidence be considered).
                                     Similarly, the court rejects defendant’s argument the ALJ
 4                  did not err in ignoring Dr. Hembd’s opinions because they were rendered
                    in the context of California worker’s compensation terminology. While
 5                  the cases cited by defendant indicate such opinions are not controlling
                    because they arise in a different legal context, the cases do not stand for
 6                  the proposition such evidence may be completely ignored. See 20 C.F.R.
                    § 404.1527(b), (c); see also Lester, 81 F.3d at 832 (“The purpose for
 7                  which medical reports are obtained does not provide a legitimate basis for
                    rejecting them”). Again, had the ALJ discussed Dr. Hembd’s opinions
 8                  and afforded them less weight because they were offered in relation to a
                    worker’s compensation claim, defendant’s argument would be persuasive.
 9                  But, again, that did not happen in this case.
                                     Defendant argues the court should affirm the ALJ’s silent
10                  disregard of Dr. Hembd’s reports because, on weighing them with the
                    other evidence of record, they are “neither significant nor probative of
11                  Plaintiff’s limitations during the relevant time period.” Defendant
                    supports this argument with reference to evidence showing plaintiff’s
12                  impairments improved with continued conservative treatment and
                    medication. Defendant also references the various other medical opinions
13                  the ALJ did consider and which support the ALJ’s ultimate disability
                    determination. The court, however, declines defendant’s invitation to do
14                  in the context of an action for judicial review what the Commissioner
                    should have done in the first instance, that is consider all the medical
15                  evidence of record, weigh that evidence together, and render a decision
                    after doing so. Defendant may very well be correct that Dr. Hembd’s
16                  opinions do not change the outcome of the case. As defendant has noted
                    in numerous other cases, however, it would be wholly improper for this
17                  court to substitute its own judgment for the Commissioner’s.

18                  ECF No. 18.

19

20                                           II. DISCUSSION

21                  Because this court issued a remand pursuant to sentence four of 42 U.S.C.

22   § 405(g), plaintiff is a prevailing party for EAJA purposes. See Flores v. Shalala, 42 F.3d 562

23   (9th Cir. 1995). Under the EAJA, an award of reasonable attorney’s fees is appropriate unless the

24   Commissioner’s position was “substantially justified” on law and fact with respect to the issue(s)

25   on which the court based its remand. 28 U.S.C. § 2412(d)(1)(A); see Flores, 42 F.3d at 569. No

26   presumption arises that the Commissioner’s position was not substantially justified simply

27   because the Commissioner did not prevail. See Kali v. Bowen, 854 F.2d 329 (9th Cir. 1988).

28   The Commissioner’s position is substantially justified if there is a genuine dispute. See Pierce v.
                                                       3
       Case 2:17-cv-01733-DMC Document 27 Filed 09/07/21 Page 4 of 9


 1   Underwood, 487 U.S. 552 (1988). The burden of establishing substantial justification is on the

 2   government. See Gutierrez v. Barnhart, 274 F.3d 1255, 1258 (9th Cir. 2001).

 3                  In determining substantial justification, the court reviews both the underlying

 4   governmental action being defended in the litigation and the positions taken by the government

 5   in the litigation itself. See Barry v. Bowen, 825 F.2d 1324, 1331 (9th Cir. 1987), disapproved on

 6   other grounds, In re Slimick, 928 F.2d 304 (9th Cir. 1990). For the government’s position to be

 7   considered substantially justified, however, it must establish substantial justification for both the

 8   position it took at the agency level as well as the position it took in the district court. See Kali v.

 9   Bowen, 854 F.2d 329, 332 (9th Cir. 1998). Where, however, the underlying government action

10   was not substantially justified, it is unnecessary to determine whether the government’s litigation

11   position was substantially justified. See Andrew v. Bowen, 837 F.2d 875, 880 (9th Cir. 1988).

12   “The nature and scope of the ALJ’s legal errors are material in determining whether the

13   Commissioner’s decision to defend them was substantially justified.” Sampson v. Chater, 103

14   F.3d 918, 922 (9th Cir. 1996) (citing Flores, 49 F.3d at 570). If there is no reasonable basis in law

15   and fact for the government’s position with respect to the issues on which the court based its

16   determination, the government’s position is not “substantially justified” and an award of EAJA

17   fees is warranted. See Flores, 42 F.3d at 569-71. A strong indication the government’s position

18   was not substantially justified is a court’s “holding that the agency’s decision . . . was

19   unsupported by substantial evidence. . . .” Meier v. Colvin, 727 F.3d 867, 870 (9th Cir. 2013).

20                  Under the EAJA, the court may award “reasonable attorney’s fees,” which are set
21   at the market rate. See 28 U.S.C. § 2412(d)(2)(A). The party seeking an award under the EAJA

22   bears the burden of establishing the fees requested are reasonable. See Hensley v. Eckerhart, 461

23   U.S. 424, 434 (1983); Atkins v. Apfel, 154 F.3d 988 (9th Cir. 1998); see also 28 U.S.C. §

24   2412(d)(1)(B) (“A party seeking an award of fees and other expenses shall . . . submit to the court

25   an application for fees and other expenses which shows . . . the amount sought, including an

26   itemized statement from any attorney . . . stating the actual time expended”). The court has an
27   independent duty to review the evidence and determine the reasonableness of the fees requested.

28   See Hensley, 461 U.S. at 433, 436-47. Finally, fees awarded under the EAJA are payable directly
                                                         4
       Case 2:17-cv-01733-DMC Document 27 Filed 09/07/21 Page 5 of 9


 1   to the client, not counsel. See Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

 2                  In opposition to Plaintiff’s original motion for EAJA fees and expenses, the

 3   Commissioner argues: (1) the government’s position was substantially justified; and (2) the fees

 4   requested are unreasonable.

 5          A.      Justification for the Government’s Position

 6                  According to the Commissioner:

 7                          Here, an award of fees is not appropriate. The Court concluded that
                    the ALJ erred by failing to address Dr. Hembd’s opinions regarding
 8                  Plaintiff’s capabilities (CR 18 at 7-8). The ALJ, however, specifically
                    noted that “no treating physician has provided a medical source statement
 9                  as of the amended alleged onset date” (AR 26). Dr. Hembd’s opinions
                    were issued about 1 to 1 1/2 years prior to Plaintiff’s amended alleged
10                  onset date (AR 278, 393, 397, 475). The ALJ, therefore, found that
                    opinions pre-dating Plaintiff’s alleged onset of disability date – i.e.
11                  Dr. Hembd’s opinions - were not relevant to whether Plaintiff was
                    disabled between July 11, 2013 through March 3, 2016, the date of the
12                  decision. See Batson v. Comm’r of Soc. Sec., 359 F.3d 1190, 1193 (9th
                    Cir. 2004) (“the Commissioner’s findings are upheld if supported by
13                  inferences reasonably drawn from the record”). The ALJ’s finding was
                    consistent with agency policy that relevant medical evidence begins at the
14                  alleged onset of disability date. See e.g. 20 C.F.R. § 404.1512(b)(ii)
                    (indicates that if a claimant states that her disability began less than 12
15                  months before her application date, the agency only develops the medical
                    record back to the alleged onset date). The ALJ’s finding was also
16                  consistent with Ninth Circuit case law that “[m]edical opinions that
                    predate the alleged onset of disability are of limited relevance.” See
17                  Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir.
                    2008) (citing Fair v. Bowen, 885 F.2d 597, 600 (9th Cir. 1989)).
18                          With respect to the facts of this case, the ALJ’s finding was
                    reasonable because Dr. Hembd’s opinions, rendered shortly after
19                  Plaintiff’s work-related injury, were based on evidence that pre-dated
                    Plaintiff’s alleged disability onset date, such as Plaintiff’s lack of any
20                  improvement at that time (AR 472). See Bayliss v. Barnhart, 427 F.3d
                    1211, 1214 n.1 (9th Cir. 2005) (“If the record would support more than
21                  one rational interpretation, we defer to the ALJ’s decision”). During the
                    relevant period, Plaintiff reported that treatment improved her symptoms
22                  (e.g. AR 951, 956, 960, 964, 990, 995, 999, 1154, 1183, 1188, 1209,
                    1214), and two State agency physicians opined that Plaintiff could
23                  perform a range of light to medium work (AR 61-63, 74-75). The ALJ
                    gave great weight to these opinions, which were consistent with the
24                  evidence during the relevant time period (AR 27). See Thomas v.
                    Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) ((“The opinions of non-
25                  treating or non-examining physicians may also serve as substantial
                    evidence when the opinions are consistent with independent clinical
26                  findings or other evidence in the record”). (footnote omitted).
27   ///
28   ///
                                                       5
       Case 2:17-cv-01733-DMC Document 27 Filed 09/07/21 Page 6 of 9


 1                           Because the ALJ’s findings had a reasonable basis in law and in
                    fact, the government’s defense of those findings in this Court likewise had
 2                  a reasonable basis in law and fact. Indeed, the deferential substantial
                    evidence standard of review directs a reviewing court to defer to the
 3                  ALJ’s finding even when another interpretation of the evidence is
                    possible. See Valentine v. Comm’r of Soc. Sec., 574 F.3d 685, 690 (9th
 4                  Cir. 2009) (substantial evidence “is a highly deferential standard of
                    review”); Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“[w]here
 5                  evidence is susceptible to more than one rational interpretation, it is the
                    ALJ’s conclusion that must be upheld”). Therefore, it was reasonable for
 6                  the government to defend the ALJ’s finding that opinions predating
                    Plaintiff’s alleged onset date - Dr. Hembd’s opinions - were not relevant
 7                  to the disability determination, even if this Court ultimately concluded that
                    the ALJ was wrong. See Campbell v. Astrue, 736 F.3d 867, 869 (9th Cir.
 8                  2013) (“this circuit has never stated that every time this court reverses and
                    remands the ALJ’s decision for lack of substantial evidence the claimant
 9                  should be awarded attorney’s fees”).5 This Court should deny Plaintiff’s
                    motion and decline to award fees.
10
                    ECF No. 22, pgs. 3-5.
11

12                  The Court’s conclusion that the Commissioner’s position was not substantially

13   justified is, in large part, driven by the Commissioner’s own statement in opposition to the current

14   motion. In particular, the Commissioner acknowledges: “The Court concluded that the ALJ erred

15   by failing to address Dr. Hembd’s opinions regarding Plaintiff’s capabilities (CR 18 at 7-8).” Id.

16   at 3. Despite the Commissioner’s attempt to re-litigate the merits of the case, the Court’s

17   conclusion remains as the Commissioner accurately states --- the Administrative Law Judge

18   failed to consider relevant medical evidence in a claim for disability benefits. The Court does not

19   consider whether the government’s position in the litigation before it was justified because the

20   government’s position in the underlying agency action by the Administrative Law Judge was not

21   justified.

22           B.     Reasonableness of Fees Requested

23                  The Commissioner asserts:

24                          Here, Plaintiff requests $10,929.44 for litigating this case (CR 21-2
                    at 2-3). Plaintiff’s request for 55 attorney hours to litigate this routine, one
25                  issue, case is unreasonable.6 Routine social security cases are typically
                    and reasonably litigated in 15 to 30 hours, not 55 hours. See Afanador v.
26                  Sullivan, 809 F. Supp. 61, 65 (N.D. Cal. 1992) (without analysis, court
                    found 22.3 hours reasonable); Vanover v. Chater, 946 F.Supp. 744 (E.D.
27                  Mo. 1996) (routine Social Security cases usually require between fifteen
                    and twenty hours); Blaisdell v. Sec’y of Health and Hum. Serv., 623 F.2d
28                  973, 976 (D. Me. 1985) (22.8 hours considered appropriate); Lanter v.
                                                        6
        Case 2:17-cv-01733-DMC Document 27 Filed 09/07/21 Page 7 of 9


 1                   Heckler, 656 F. Supp. 19, 21 (S.D. Ohio 1986) (20 to 30 hours a
                     reasonable expenditure of time for social security cases). While the
 2                   administrative transcript was long, the case involved typical medical
                     impairments (i.e. back and knee impairments), only one issue – a treating
 3                   physician’s opinion, this was a routine issue in social security cases, and
                     Plaintiff’s counsel is experienced in litigating social security matters7. See
 4                   Widrig v. Apfel, 140 F.3d 1207, 1209 (9th Cir. 1998). (reasonableness
                     determined by such factors as the novelty and difficulty of the questions
 5                   involved, the skill requisite to perform the legal service properly, and the
                     experience, reputation, and ability of the attorney); Nugent v. Massanari,
 6                   2002 WL 356656, at *3 (N.D. Cal. Feb. 28, 2002) (reducing EAJA
                     petition for non-complex legal issues); Silva v. Bowen, 658 F.Supp. 72, 73
 7                   (E.D. Pa. 1987) (the court reduced claimed hours as excessive where the
                     social security disability case was not “particularly complex” and did not
 8                   raise “novel issues”); see also Reyna v. Astrue, 548 Fed. Appx. 404 (9th
                     Cir. 2013) (affirming a $5,555.15 reduction in EAJA fees (from 47.25
 9                   hours to 28 hours)). . . .

10                   ECF No. 22, pgs. 6-7.

11
                     The Commissioner specifically objects to: (1) 31.5 hours to review and summarize
12
     the record; and (2) 0.51 hours related to clerical tasks. See id. at 7-8. The Commissioner
13
     proposes that and award of $8,226.52 in fees and $20.10 in expenses would be appropriate. See
14
     id. at 8.
15
                     1.     Reviewing and Summarizing the Record
16
                     The Commissioner contends 31.5 hours to review and summarize the record in a
17
     single-issue case is unreasonable for an experienced social security specialist, such as Plaintiff’s
18
     counsel. See ECF No. 22, pg. 7. The Commissioner proposes that 18.5 hours is reasonable in
19
     this case. See id.
20
                     As the Commissioner acknowledges, the record in this case consists of
21
     approximately 1,400 pages. The Commissioner’s challenge to 31.5 hours spent reviewing this
22
     record amount to an objection to a rate of 1.35 minutes per page. The Commissioner proposes
23
     18.5 hours for this task, amounting to a rate of 0.79 minutes per page. Plaintiff’s counsel bills as
24
     a rate of about $200.00 per hour.1 The Court finds a reasonable rate is somewhere in the middle –
25

26
27               1
                   Over the course of billing for this case, counsel’s rate changed from $196.79 per
     hour to $201.60 per hour. See e.g. ECF No. 21-2.
28
                                                         7
       Case 2:17-cv-01733-DMC Document 27 Filed 09/07/21 Page 8 of 9


 1   1 minute per page.2 At one minute per page, it should take about 23.33 hours to review a 1,400-

 2   page record. Thus, the difference between the number of hours requested and the number of

 3   hours expected is 8.17 hours. It could be reasonably expected that this amount of time would be

 4   less for an attorney who specializes in social security appeals and where the record consists of

 5   duplicative documents. In any event, the Court will exercise its discretion to give counsel the

 6   benefit of any uncertainty and presume that counsel spent 23.33 hours to review the record in this

 7   case – 8.17 hours fewer than claimed. At a rate of $200.00 per hour, the Court will reduce the

 8   award of EAJA fees to Plaintiff by $1,634.00 (8.17 hours at $200.00 per hour).

 9                   2.     Clerical Work

10                   The Commissioner argues 0.51 should disallowed because the time was spent on

11   clerical work. See ECF No. 22, pgs. 7-8. Specifically, the Commissioner challenges counsel’s

12   time entries for 8-21-2017 (0.03 hours), 9-18-2017 (0.03 hours), 9-25-2017 (0.05 hours), 9-4-

13   2018 (0.10 hours), and “12/18” (0.30 hours). Id. at 7. The Court agrees as to entries for August

14   21, 2017 (0.03 hours) and September 25, 2017 (0.05 hours), for a total of 0.08 hours in clerical

15   tasks performed and billed by counsel. At a rate of $200.00 per hour, the Court will further

16   reduce the EAJA award by $16.00.

17

18                                          III. CONCLUSION

19                   In her original request, Plaintiff asks for an award of $10,949.54 under the EAJA.

20   Considering the Commissioner’s opposition, the Court grants this request subject to a reduction in
21   the amount of $1,650.00, for a total award on Plaintiff’s original request of $9,299.51. The Court

22   also awards $687.46 on Plaintiff’s unopposed supplemental request for fees associated with post-

23   judgment litigation on EAJA fees. The Court’s total award of fees and expenses under the EAJA

24   is $9,986.97.

25   ///

26   ///
27
            2
                    This rate is consistent with the rate for review of records in capital habeas cases
28   established by the Judicial Council of the Ninth Circuit.
                                                         8
       Case 2:17-cv-01733-DMC Document 27 Filed 09/07/21 Page 9 of 9


 1   ///

 2   ///

 3   ///

 4                 Accordingly, IT IS HEREBY ORDERED that:

 5                 1.      Plaintiff’s motion, ECF No. 20, and supplemental motion, ECF No. 24, for

 6   fees and expenses under the EAJA are granted, subject to reasonable reduction; and

 7                 2.      Plaintiff is awarded an aggregate amount of $9,986.97, in fees and

 8   expenses under the EAJA, payable by the Commissioner to Plaintiff.

 9

10   Dated: September 3, 2021
                                                         ____________________________________
11                                                       DENNIS M. COTA
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     9
